DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 119-138 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. (Applicant’s arguments regarding the modification of Kittelsen with Larson are moot in view of the new combination Kittelsen in view of Chishti further in view of Mather, as detailed below).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 119-128, 130-136, and 138 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kittelsen et al. US 2002/0144687 A1 in view of Chishti et al. US 6,183,248 B1 in view of Mather et al. US 2006/0154195 A1.
Regarding claim 119, Kittelsen discloses an oral appliance 70 (fig. 6 and [0040]) comprising: a frame 86 comprising an occlusal surface (fig. 6 and [0042]); and a thermoplastic moldable tray 270 coupled to the frame 86 such that the tray 270 is substantially between the frame 86 and a dental arch of a user when the frame 86 is positioned in the user’s mouth (figs. 5, 6, 7, and 9, and [0042], tray 270, which is ethylene vinyl acetate (thermoplastic), is laid over the entire mouthguard, only exposing traction pads 114).
Kittelsen is silent on the tray comprising cross-linked thermoplastic polymer not customized to any user’s teeth, the cross-linked thermoplastic polymer softens to be moldable to a shape of a portion of the user’s dental arch when the thermoplastic polymer is heated to 40 to 80 degrees Celsius.
However, Chishti teaches an oral appliance (col. 2, lines 31-33) comprising cross-linked thermoplastic polymer not customized to any user’s teeth (col. 11, lines 1-12, cross-linked polymers that can subsequently be formed into the desired shape for application to the teeth; col. 10, line 43, an example of cross linked polymers include polycaprolactone), the cross-linked thermoplastic polymer softens to be moldable to a shape of a portion of the user’s dental arch when the thermoplastic polymer is heated to 40 to 80 degrees Celsius (col. 10, line 43, the cross linked polycaprolactone has a glass transition phase of 40-55 degrees Celsius).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the thermoplastic moldable tray of Kittelsen to comprise cross-linked thermoplastic polymer not customized to any user’s teeth, the cross-linked thermoplastic polymer softens to be moldable to a shape of a portion of the user’s dental arch when the thermoplastic polymer is heated to 40 to 80 degrees Celsius, as taught by Chishti, because this irradiation treatment provides memory to the material (col. 6, lines 62-69), which would allow the tray to be reshaped as needed.
Kittelsen in view of Chishti is silent on the polymer being irradiation cross-linked.
However, Mather teaches an orthodontic material ([0006]) that comprises polymer that is irradiation cross-linked ([0063], polycyclooctene can be crosslinked by electromagnetic radiation).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the polymer of Kittelsen in view of Chishti to be irradiation cross-linked, as taught by Mather, because radiation crosslinking can be conducted at ambient temperatures, and complex shapes can be manipulated ([0064]).
Regarding claim 120, Kittelsen in view of Chishti further in view of Mather discloses the claimed invention as discussed above.
Kittelsen further discloses the occlusal surface being configured to be positioned proximate a maxillary dental arch of the user (fig. 6 shows the occlusal surface of framework 86 being near the upper teeth).
Regarding claim 121, Kittelsen in view of Chishti further in view of Mather discloses the claimed invention as discussed above.
Kittelsen further discloses the frame 86 comprising a material that provides substantial rigidity while allowing moderate flexion ([0043], frame 86 is flexible but rigid).
Regarding claim 122, Kittelsen in view of Chishti further in view of Mather discloses the claimed invention as discussed above.
Kittelsen further discloses the frame 86 comprising a material that substantially maintains its shape at temperatures at or below 100 degrees Celsius ([0043], frame 86 has a melting point of 380 degrees F, or ~193 degrees C; thus, the frame 86 would be rigid at or below 100 degrees C).
Regarding claim 123, Kittelsen in view of Chishti further in view of Mather discloses the claimed invention as discussed above.
Kittelsen further discloses the thermoplastic moldable tray 270 defining a smooth channel along the occlusal surface (fig. 9, the tray 270 is shown having what can be interpreted as a smooth channel above the occlusal surface of the frame 86).
Regarding claim 124, Kittelsen in view of Chishti further in view of Mather discloses the claimed invention as discussed above.
Kittelsen further discloses the thermoplastic moldable tray 270 coupling to the frame 86 such that the frame 86 does not extend beyond the thermoplastic moldable tray 270 in a buccal direction (fig. 7).
Regarding claim 125, Kittelsen in view of Chishti further in view of Mather discloses the claimed invention as discussed above.
Kittelsen further discloses the thermoplastic moldable tray 270 extending beyond a labial edge of the frame 86 (fig. 7).
Regarding claim 126, Kittelsen in view of Chishti further in view of Mather discloses the claimed invention as discussed above.
Kittelsen is silent on the tray comprising polycaprolactone.
However, Chishti further teaches the dental material comprising polycaprolactone (col. 10, line 43).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the tray of Kittelsen in view of Chishti further in view of Mather to be polycaprolactone, as taught by Chishti, which is prima facie obvious due to the selection of a known material based on its suitability for its intended use (please see MPEP 2144.07, In reLeshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), "selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious"; in this instance, the selection of polycaprolactone to make oral appliances, which has existed in the art prior to the invention, is obvious).
Regarding claim 127, Kittelsen discloses an oral appliance 70 (fig. 6 and [0040]) comprising: a frame 86 comprising an occlusal surface (fig. 6 and [0042]), the frame 86 further comprising a material that substantially maintains its shape at temperatures at or below 100 degrees Celsius ([0043], frame 86 has a melting point of 380 degrees F, or ~193 degrees C; thus, the frame 86 would be rigid at or below 100 degrees C); and a thermoplastic moldable tray 270 coupled to the frame 86 such that the tray 270 is substantially between the frame 86 and a dental arch of a user when the frame 86 is positioned in the user’s mouth (figs. 5, 6, 7, and 9, and [0042], tray 270, which is ethylene vinyl acetate (thermoplastic), is laid over the entire mouthguard, only exposing traction pads 114).
Kittelsen is silent on the tray comprising cross-linked thermoplastic polymer not customized to any user’s teeth, the cross-linked thermoplastic polymer softens to be moldable to a shape of a portion of the user’s dental arch when the thermoplastic polymer is heated to 40 to 80 degrees Celsius.
However, Chishti teaches an oral appliance (col. 2, lines 31-33) comprising cross-linked thermoplastic polymer not customized to any user’s teeth (col. 11, lines 1-12, cross-linked polymers that can subsequently be formed into the desired shape for application to the teeth; col. 10, line 43, an example of cross linked polymers include polycaprolactone), the cross-linked thermoplastic polymer softens to be moldable to a shape of a portion of the user’s dental arch when the thermoplastic polymer is heated to 40 to 80 degrees Celsius (col. 10, line 43, the cross linked polycaprolactone has a glass transition phase of 40-55 degrees Celsius).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the thermoplastic moldable tray of Kittelsen to comprise cross-linked thermoplastic polymer not customized to any user’s teeth, the cross-linked thermoplastic polymer softens to be moldable to a shape of a portion of the user’s dental arch when the thermoplastic polymer is heated to 40 to 80 degrees Celsius, as taught by Chishti, because this irradiation treatment provides memory to the material (col. 6, lines 62-69), which would allow the tray to be reshaped as needed.
Kittelsen in view of Chishti is silent on the polymer being irradiation cross-linked.
However, Mather teaches an orthodontic material ([0006]) that comprises polymer that is irradiation cross-linked ([0063], polycyclooctene can be crosslinked by electromagnetic radiation).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the polymer of Kittelsen in view of Chishti to be irradiation cross-linked, as taught by Mather, because radiation crosslinking can be conducted at ambient temperatures, and complex shapes can be manipulated ([0064]).
Regarding claim 128, Kittelsen in view of Chishti further in view of Mather discloses the claimed invention as discussed above.
Kittelsen further discloses the frame 86 comprising a material that provides substantial rigidity while allowing moderate flexion ([0043], frame 86 is flexible but rigid).
Regarding claim 130, Kittelsen in view of Chishti further in view of Mather discloses the claimed invention as discussed above.
Kittelsen further discloses the frame 86 further comprising a flange 90/96 extending substantially perpendicular from at least a portion of the occlusal surface of the frame 86 (figs. 5, 6, and 9 and [0044], cross-cantilever connectors 90 of bridge 88 form flanges that are substantially perpendicular from the occlusal surface of the frame 86; impact braces 96 are also shown as being perpendicularly oriented), the flange 90/96 extending perpendicular from a labial edge of the occlusal surface, such that the flange 90/96 is configured to be positioned proximate a labial surface of at least some teeth of the dental arch (fig. 5, connectors 90 extend perpendicularly from near the labial edge of the occlusal surface, in the inward direction of the mouth).
Regarding claim 131, Kittelsen in view of Chishti further in view of Mather discloses the claimed invention as discussed above.
Kittelsen further discloses the flange 90/96 further comprising: a first distal portion 90 configured to be positioned proximate at least one of the left bicuspid and the left molar of the dental arch; and a second distal portion 90 configured to be positioned proximate at least one of the right bicuspid and the right molar of the dental arch (figs. 5 and 6, there are connectors 90 at the back of the teeth on both sides, which are capable of being positioned proximate the claimed teeth).
Regarding claim 132, Kittelsen in view of Chishti further in view of Mather discloses the claimed invention as discussed above.
Kittelsen further discloses the flange 90/96 being non-contiguous, such that: the first distal portion 90 of the flange 90/96 is separated from a mesial portion 96 of the flange 90/96; and the second distal portion 90 of the flange 90/96 is separated from the mesial portion 96 of the flange 90/96 (fig. 5).
Regarding claim 133, Kittelsen in view of Chishti further in view of Mather discloses the claimed invention as discussed above.
Kittelsen further discloses the thermoplastic moldable tray 270 comprising a channel configured to engage at least some teeth of the dental arch of the user (figs. 5 and 6).
Regarding claim 134, Kittelsen in view of Chishti further in view of Mather discloses the claimed invention as discussed above.
Kittelsen further discloses the thermoplastic moldable tray 270 extending beyond a labial edge of the frame 86 (fig. 7).
Regarding claim 135, Kittelsen discloses an oral appliance 70 (fig. 6 and [0040]) comprising: a frame 86 comprising a material that substantially maintains its shape at temperatures at or below 100 degrees Celsius ([0043], frame 86 has a melting point of 380 degrees F, or ~193 degrees C; thus, the frame 86 would be rigid at or below 100 degrees C), the frame 86 further comprising an occlusal surface (fig. 6 and [0042]); and a flange 90/96 extending substantially perpendicular from the occlusal surface (figs. 5, 6, and 9 and [0044], cross-cantilever connectors 90 of bridge 88 form flanges that are substantially perpendicular from the occlusal surface of the frame 86; impact braces 96 are also shown as being perpendicularly oriented); and a thermoplastic moldable tray 270 coupled to the frame 86 such that the tray 270 is substantially between the frame 86 and a dental arch of a user when the frame 86 is positioned in the user’s mouth (figs. 5, 6, 7, and 9, and [0042], tray 270, which is ethylene vinyl acetate (thermoplastic), is laid over the entire mouthguard, only exposing traction pads 114).
Kittelsen is silent on the tray comprising cross-linked thermoplastic polymer not customized to any user’s teeth, the cross-linked thermoplastic polymer softens to be moldable to a shape of a portion of the user’s dental arch when the thermoplastic polymer is heated to 40 to 80 degrees Celsius.
However, Chishti teaches an oral appliance (col. 2, lines 31-33) comprising cross-linked thermoplastic polymer not customized to any user’s teeth (col. 11, lines 1-12, cross-linked polymers that can subsequently be formed into the desired shape for application to the teeth; col. 10, line 43, an example of cross linked polymers include polycaprolactone), the cross-linked thermoplastic polymer softens to be moldable to a shape of a portion of the user’s dental arch when the thermoplastic polymer is heated to 40 to 80 degrees Celsius (col. 10, line 43, the cross linked polycaprolactone has a glass transition phase of 40-55 degrees Celsius).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the thermoplastic moldable tray of Kittelsen to comprise cross-linked thermoplastic polymer not customized to any user’s teeth, the cross-linked thermoplastic polymer softens to be moldable to a shape of a portion of the user’s dental arch when the thermoplastic polymer is heated to 40 to 80 degrees Celsius, as taught by Chishti, because this irradiation treatment provides memory to the material (col. 6, lines 62-69), which would allow the tray to be reshaped as needed.
Kittelsen in view of Chishti is silent on the polymer being irradiation cross-linked.
However, Mather teaches an orthodontic material ([0006]) that comprises polymer that is irradiation cross-linked ([0063], polycyclooctene can be crosslinked by electromagnetic radiation).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the polymer of Kittelsen in view of Chishti to be irradiation cross-linked, as taught by Mather, because radiation crosslinking can be conducted at ambient temperatures, and complex shapes can be manipulated ([0064]).
Regarding claim 136, Kittelsen in view of Chishti further in view of Mather discloses the claimed invention as discussed above.
Kittelsen further discloses the frame 86 comprising a material that provides substantial rigidity while allowing moderate flexion ([0043], frame 86 is flexible but rigid).
Regarding claim 138, Kittelsen in view of Chishti further in view of Mather discloses the claimed invention as discussed above.
Kittelsen further discloses the thermoplastic moldable tray 270 extending beyond a labial edge of the frame 86 (fig. 7).
Claims 129 and 137 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kittelsen et al. US 2002/0144687 A1 in view of Chishti et al. US 6,183,248 B1 in view of Mather et al. US 2006/0154195 A1 and Farrell US 2006/0084024 A1.
Regarding claim 129, Kittelsen in view of Chishti further in view of Mather discloses the claimed invention as discussed above.
Kittelsen in view of Chishti further in view of Mather is silent on the frame comprising a material selected from the group consisting of polycarbonate, nylon, acrylonitrile butadiene styrene (ABS), and polyethylene.
However, Farrell teaches an analogous frame 2 for an oral appliance 1 (fig. 9 and [0112]) comprising material selected from the group consisting of polycarbonate, nylon ([0124]), acrylonitrile butadiene styrene (ABS), and polyethylene.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the frame of Kittelsen in view of Chishti further in view of Mather to comprise a material selected from the group consisting of polycarbonate, nylon, acrylonitrile butadiene styrene (ABS), and polyethylene, as taught by Farrell, because nylon has an appropriate level of rigidity while permitting some movement ([0124]).
Regarding claim 137, Kittelsen in view of Chishti further in view of Mather discloses the claimed invention as discussed above.
Kittelsen in view of Chishti further in view of Mather is silent on the frame comprising a material selected from the group consisting of polycarbonate, nylon, acrylonitrile butadiene styrene (ABS), and polyethylene.
However, Farrell teaches an analogous frame 2 for an oral appliance 1 (fig. 9 and [0112]) comprising material selected from the group consisting of polycarbonate, nylon ([0124]), acrylonitrile butadiene styrene (ABS), and polyethylene.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the frame of Kittelsen in view of Chishti further in view of Mather to comprise a material selected from the group consisting of polycarbonate, nylon, acrylonitrile butadiene styrene (ABS), and polyethylene, as taught by Farrell, because nylon has an appropriate level of rigidity while permitting some movement ([0124]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE J LEE whose telephone number is (571)270-7303. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALIREZA NIA can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE J LEE/Primary Examiner, Art Unit 3786